DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 08/26/2022 has been entered. Claims 17-54 are cancelled. Claims 1-16 and 55 are pending in this application.  Claims 3, 4, 12, and 14-16 are withdrawn. Claims 1, 2, 5-11, 13 and 55 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/062217 filed on 11/21/2018, which claims benefit of US Provisional Application No. 62/589,915 filed on 11/22/2017.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-4, 6-9, 11-16 and 55) but without traverse of species (A. blood as the specific sample obtained from said mammal, and B. an obesity analyte signature that comprises 1-methylhistine, serotonin, glutamine, gamma-amino-n-butyric-acid, isocaproic, allo-isoleucine, hydroxyproline, beta-aminoisobutyric-acid, alanine, hexanoic, tyrosine, phenylalanine, ghrelin, and peptide tyrosine tyrosine (PYY)) in the reply filed on 08/26/2022 is acknowledged.  The traversal is on the ground(s) that “claims 1 and 5 have been amended to recite, in part, that the intervention responsive obesity analyte signature "comprises a plurality of analytes selected from the group consisting of metabolites, gastrointestinal peptides, single nucleotide polymorphisms and any combination thereof” (p. 6, last paragraph). This traversal is persuasive and the restriction for Groups I and II (claim 5) is withdrawn. However, the distinct species of claims 12-16, depending from claim 11, was not elected. To advance the prosecution with maximal number of claims, claim 13 is first examined here. Claims  3, 4, 12, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022. Thus, claims 1, 2, 5-11, 13 and 55 are currently under examination.

Information Disclosure Statement
Two IDSs filed on 02/26/2021 and 07/14/2021 have been considered.

Claim Objections
Claims 1, 5, 10, 11, and 13 are objected to because of the following informalities: In claims 1 and 5, insert the missing phrase “in need thereof” immediately after the recitation “a mammal” (line 1) to comply with the treated population; also in claim 5, change the incorrect recitation “a mammal identified” (line 2) to “said mammal identified”. In claim 10, insert the missing word “acid” immediately after the recitation “isocaproic” (line 2) and “hexanoic” (line 3). In claim 11, change the incorrect recitation “said determining further” (line 1) to “said step (a) further”. In claim 13, change the incorrect recitation “result not indicate” (line 5) to “result does not indicate”; and insert the missing word “acid” immediately after the recitation “isocaproic” and “hexanoic” (line 4). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-11, 13 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 6-9, 11, and 55 depend from claim 1. 
Claims 1, 5, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Specific criteria are omitted to define the “obesity analyte signature” (lines 3 to 4 of claim 1; lines 2 to 3 of claim 5), the “obesity analyte signature comprises 1-methylhistine, serotonin, glutamine, gamma-amino-n-butyric-acid, isocaproic, allo-isoleucine, hydroxyproline, beta-aminoisobutyric-acid, alanine, hexanoic, tyrosine, phenylalanine, ghrelin, and PYY” (lines 1-4 of claim 10), and “obesity analyte signature comprises a presence of 1-methylhistine, allo-isoleucine, hydroxyproline, beta-aminoisobutyric-acid, alanine, and phenylalanine, and an absence of serotonin, glutamine, gamma-amino-n-butyric-acid, isocaproic, hexanoic, tyrosine, ghrelin, and PYY” (lines 1-4 of claim 13). Also, it is not clear what the “presence” and “absence” means because the listed metabolites are all present in a biological sample. Applicant is advised to insert the phrase “unique to a body mass index (BMI) of >30 kg/m2” immediately before the recitation “in a sample” (line 4 of claim 1; line 3 of claim 5); to change the recitation “signature comprises” (lines 1 to 2 of claim 10) to “signature is obtained from a regression model of one or more variables comprising”; and to replace the recitation “signature comprises” (lines 1 to 2 of claim 13) with “signature is obtained from a regression model of variables comprising”. 
Claims 1 and 5 recite the limitation “metabolites, gastrointestinal peptide… any combination thereof” (line 2). Since the “metabolites” and “gastrointestinal peptide” are not specifically defined, the “metabolites” overlaps the scope of “gastrointestinal peptide”, for example, PYY peptide is both “metabolites” and “gastrointestinal peptide”. The recitation “any combination thereof” would duplicate PYY peptide in the same signature, and thus is confusing. Applicant is advised to insert the phrase “of distinct analytes” immediately before the recitation “thereof” (line 6 of claims 1 and 5). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-11, 13 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The “SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES” (https://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf) and “The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), are followed here. The claim is directed to a statutory category, e.g., a process (Step 1: YES). The claim is then analyzed in Step 2A to determine whether it is directed to any judicial exception. The claims 1, 2, 5-11, 13 and 55 recite a method comprising determining (or identifying) an intervention responsive obesity analyte signature unique to a body mass index (BMI) of >30 kg/m2 in a sample obtained from said mammal, wherein said obesity analytes signature comprises a plurality of analytes selected from the group consisting of metabolites, gastrointestinal peptides, single nucleotide polymorphisms, and any combination of distinct analytes thereof; and administering an intervention to said mammal based on said intervention responsive obesity analyte signature, which encompasses a process of looking up a chart containing patients’ medical records before or after monitoring patients’ weight-loss program, including medication and/or exercise. Accordingly, the claimed method is a “natural phenomenon” exception, and the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that the steps are  claimed in any marked way. Instead, the obese patient with underlying obesity analyte signature retains his/her weight-loss program. Thus, the claimed process as a whole does not display markedly different characteristics compared to the closest naturally occurring process. Accordingly, the Step 2A (Prong two) is NO because this judicial exception is not integrated into a practical application. Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, administering of an intervention to a mammal based on an intervention responsive obesity analyte signature was well-understood, routine and conventional in the field, as evidenced by the reference under the 102 and 103 rejections below. The recitation of “1-methylhistine, serotonin, glutamine, gamma-amino-n-butyric-acid, isocaproic, allo-isoleucine, hydroxyproline, beta-aminoisobutyric-acid, alanine, hexanoic, tyrosine, phenylalanine, ghrelin, and PYY” does not affect this analysis, because it was also well-understood, routine and conventional at the time of filing the claimed method. Thus, the claimed method, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than a “natural phenomenon” by itself (Step 2B: NO). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2009/0155826, published on June 18, 2009, hereinafter referred to as Hu ‘826).
With regard to structural limitations “a method comprising determining (or identifying) an intervention responsive obesity analyte signature unique to a body mass index (BMI) of >30 kg/m2 in a sample (or a blood sample) obtained from a mammal (or a human), wherein said obesity analytes signature comprises a plurality of analytes selected from metabolites (or is obtained from a regression model of one or more variables comprising serotonin, glutamine, isocaproic, allo-isoleucine, hydroxyproline, alanine, hexanoic, tyrosine, phenylalanine, and peptide tyrosine tyrosine); and administering an intervention to said mammal based on said intervention responsive obesity analyte signature” (claims 1, 2, 5, 6, and 10):
Hu ‘826 disclosed a method of diagnosing whether a subject has metabolic syndrome, the method comprising: analyzing a biological sample from a subject to determine the level(s) of one or more biomarkers for metabolic syndrome in the sample, where the one or more biomarkers are selected from one or more biomarkers listed in Tables 12 and 13, analyzing the biological sample to determine the level(s) of one or more biomarkers for glucose disposal, obesity, and/or cardiovascular disease, wherein the one or more biomarkers for glucose disposal, obesity, and/or cardiovascular disease are selected from one or more biomarkers identified in Tables 4, 5, 6, 7, 8, 9A, 9B, 14, 15, 16, 17, 21, 22, 23, 25, 26, 27, 28, and combinations thereof. As listed in Tables 12 (plasma) and 13 (serum), biomarkers were discovered that were differentially present between samples from subjects with Metabolic Syndrome and Control (healthy) subjects, including isoleucine, tyrosine, phenylalanine, alanine, galactonic acid, trans-4-hydroxyproline, DL-alpha-hydroxyisocaproic acid, DL-hexanoyl-carnitine, serotonin, and glutamine. Table 4 includes, for each listed biomarker, the p-value determined in the statistical analysis of the data concerning the biomarkers, and the correlation (Corr) with rates of glucose disposal (Rd), including gluconate, hydroxyproline, galactonic acid, isoleucine, phenylalanine, 2-aminobutyrate, serotonin (5HT), and tyrosine. As listed in Table 26, biomarkers were discovered that were differentially present between samples from obese subjects and lean subjects, including 2-amino-butyrate, glutamine, DL-alpha-hydroxyisocaproic acid, 3-methyl-L-histidine, 5-hydroxypentanoate, DL-hexanoyl-carnitine, n-hexadecanoic acid, phenylalanine, gamma-amino butyryl, and tyrosine. Individuals with a BMI of 30 or more are typically considered obese (page 33/118, [0021]; pages 66/118 to 77/118, [0190 and 0191]; pages 49/118 to 53/118, [0168 and 0169]; pages 103/118 to 107/118, [0222 and 0223]; page 38/118, [0083]). Compounds identified as important in building models to predict Rd by Random Forest and Lasso Regression are listed in Table 4. The cross-validated compounds were then selected for regression analysis along with clinical measurements (e.g. fasting insulin, fasting pro-insulin, fasting free fatty acids (FFA), fasting C-peptide, HDL cholesterol, LDL cholesterol, fasting plasma glucose, adiponectin, BMI, peptide tyrosine tyrosine (PYY), etc.). Using the biomarkers and algorithm for progression monitoring may guide, or assist a physician's decision to implement preventative measures such as dietary restrictions, exercise, or early-stage drug treatment (page 54/118, [0181]; page 41/118, [0110]).
Thus, these teachings of Hu ‘826 anticipate Applicant’s claims 1, 2, and 5-10. The method of Hu ‘826 meets all structural limitation of claimed method and would achieve the same intended results, including “treating obesity”, “effective to reduce the total body weight of said mammal by at least 4%”, “effective to reduce the total body weight of said mammal by from about 3 kg to about 100 kg”, and “effective to reduce the waist circumference of said mammal by from about 1 inches to about 10 inches”, required by claims 1, 5, and 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, 13 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2009/0155826, published on June 18, 2009, hereinafter referred to as Hu ‘826) in view of Germain et al. (Nutrition & Diabetes 4, e126, 2014, hereinafter referred to as Germain ‘2014) and Zhou et al. (Clinical Biochemistry 46:1447–1452, 2013, hereinafter referred to as Zhou ‘2013). Claims 1, 2, and 5-10 are rejected here because they have been rejected by the primary reference under 102 above.
Hu ‘826 disclosed a method of diagnosing whether a subject has metabolic syndrome, the method comprising: analyzing a biological sample from a subject to determine the level(s) of one or more biomarkers for metabolic syndrome in the sample, where the one or more biomarkers are selected from one or more biomarkers listed in Tables 12 and 13, analyzing the biological sample to determine the level(s) of one or more biomarkers for glucose disposal, obesity, and/or cardiovascular disease, wherein the one or more biomarkers for glucose disposal, obesity, and/or cardiovascular disease are selected from one or more biomarkers identified in Tables 4, 5, 6, 7, 8, 9A, 9B, 14, 15, 16, 17, 21, 22, 23, 25, 26, 27, 28, and combinations thereof. As listed in Tables 12 (plasma) and 13 (serum), biomarkers were discovered that were differentially present between samples from subjects with Metabolic Syndrome and Control (healthy) subjects, including isoleucine, tyrosine, phenylalanine, alanine, galactonic acid, trans-4-hydroxyproline, DL-alpha-hydroxyisocaproic acid, DL-hexanoyl-carnitine, serotonin, and glutamine. Table 4 includes, for each listed biomarker, the p-value determined in the statistical analysis of the data concerning the biomarkers, and the correlation (Corr) with rates of glucose disposal (Rd), including gluconate, hydroxyproline, galactonic acid, isoleucine, phenylalanine, 2-aminobutyrate, serotonin (5HT), and tyrosine. As listed in Table 26, biomarkers were discovered that were differentially present between samples from obese subjects and lean subjects, including 2-amino-butyrate, glutamine, DL-alpha-hydroxyisocaproic acid, 3-methyl-L-histidine, 5-hydroxypentanoate, DL-hexanoyl-carnitine, n-hexadecanoic acid, phenylalanine, gamma-amino butyryl, and tyrosine. Individuals with a BMI of 30 or more are typically considered obese (page 33/118, [0021]; pages 66/118 to 77/118, [0190 and 0191]; pages 49/118 to 53/118, [0168 and 0169]; pages 103/118 to 107/118, [0222 and 0223]; page 38/118, [0083]). Compounds identified as important in building models to predict Rd by Random Forest and Lasso Regression are listed in Table 4. The cross-validated compounds were then selected for regression analysis along with clinical measurements (e.g. fasting insulin, fasting pro-insulin, fasting free fatty acids (FFA), fasting C-peptide, HDL cholesterol, LDL cholesterol, fasting plasma glucose, adiponectin, BMI, peptide tyrosine tyrosine (PYY), etc.). Using the biomarkers and algorithm for progression monitoring may guide, or assist a physician's decision to implement preventative measures such as dietary restrictions, exercise, or early-stage drug treatment (page 54/118, [0181]; page 41/118, [0110]). 
Hu ‘826 did not explicitly disclose the limitations (a) “ghrelin” and “a Hospital Anxiety and Depression Scale (HADS) questionnaire”, required by claims 10, 11, and 13, and (b) “1-methylhistine, gamma-amino-n-butyric-acid, and beta-aminoisobutyric-acid”, required by claims 10 and 13.
With regard to the limitation (a) above, Germain ‘2014 disclosed that orexigenic ghrelin is low in obese patients and increases after diet-induced bodyweight loss. Anorexigenic peptides such as PYY and glucagon-like peptide 1 (GLP-1) are reduced/blunted in obese patients and increase after gastric by-pass surgery. Constitutional thinness (CT) subjects exhibited the following criteria before inclusion: BMI between 13 and 17.5 kgm-2, stable bodyweight throughout post-pubertal period; no amenorrhea; no anorexia nervosa or other eating disorders features confirmed by psychiatric evaluation and validated psychological scales (Eating Disorders Examination (EDE), Dutch Eating Behavior Questionnaire (DEBQ)). A significant decrease in metabolites in CTs whereas an increase in controls was observed, including phenylalanine, tyrosine, xanthurenic acid, and metabolites involved in FFA metabolism such as carnitine (page 1/8, right col., para. 1; page 2/8, left col., para. 1; page 4/8, right col., para. 2).
With regard to the limitation (b) above, Zhou ‘2013 disclosed that Phosphoserine, Phosphoric acid ethanolamine, Taurine, Serine, Aspartic acid, Histidine, 1-methylhistidine, Argininosuccinic acid, Carnosine, Anserine, α-Amino adipic acid, δ-Hydroxylysine, Lysine, Homocysteine, Leucine and Tryptophan were apparently reduced to lower concentrations in diabetic patients compared to non-diabetic subjects, and the AA Hydroxyproline, Glutamine, Ethanolamine, Citrulline, Sarcosine, β-alanine, Glutamic acid, 3-methyl histidine, γ-aminobutyric acid, β-Amino isobutyric acid and Proline occurred in higher concentrations in the blood of diabetic patients (page 1449, left col., para. 2; right col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the metabolites listed in Tables 4, 12, 13, and 26 for regression model analysis as taught by Hu ‘826 with the ghrelin in view of Germain ‘2014 and 1-methylhistine, γ-aminobutyric acid, and β-Amino isobutyric acid in view of Zhou ‘2013 to obtain a best-fit model for a combination of metabolites to associate with obesity and diabetes. One would have been motivated to do so because (a) Hu ‘826 teaches that Tables 4, 12, 13, and 26 list metabolites identified as important in building models to predict metabolic syndrome, rate of glucose disposal, and obesity by various regression analyses, (b) Germain ‘2014 teaches that ghrelin is low in obese patients and increases after diet-induced bodyweight loss, and (c) Zhou ‘2013 teaches that 1-methylhistidine is apparently reduced to lower concentrations in diabetic patients compared to non-diabetic subjects, and Hydroxyproline, Glutamine, β-alanine, γ-aminobutyric acid, β-Amino isobutyric acid occur in higher concentrations in the blood of diabetic patients, described above. Thus, one of skill in the art would have a reasonable expectation that by combine the metabolites listed in Tables 4, 12, 13, and 26 for regression model analysis as taught by Hu ‘826 with the ghrelin in view of Germain ‘2014 and 1-methylhistine, γ-aminobutyric acid, and β-Amino isobutyric acid in view of Zhou ‘2013 to obtain a best-fit model for a combination of metabolites to associate with obesity and diabetes, one would achieve Applicant’s claims  1, 2, 5-11, 13 and 55. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I]
The method of Hu ‘826 in view of Germain ‘2014 and Zhou ‘2013 meets all structural limitation of claimed method and would achieve the same intended results, including “said HADS questionnaire result does not indicate an anxiety subscale; and wherein said mammal is responsive to intervention with a GLP-1 receptor agonist” and “said GLP-1 receptor agonist comprises liraglutide”, required by claims 13 and 55.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623